DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1)	The disclosure is objected to because of the following informalities:
Page 1, line 8, “provide” should read “provided” for grammatical correctness
Page 1, line 13, “discharge.1” should read “discharge.1” for correctness
Page 1, line 17, “conjecture.3-6” should read “conjecture.3-6” for correctness
Page 3, line 5, “e.g.;,” should read “e.g.” for grammatical correctness
Page 3, line 21, “mCAP” should be defined for its first usage
Page 4, line 1, “CAP” should be defined for its first usage
Page 4, lines 4-11, should have the same sized font as the rest of the Specification
Page 8, line 1, “cSN” should be defined for its first usage
Page 8, line 3, “maintained.11” should read “maintained.11” for correctness
Page 8, line 8, “concentrations7” should read “concentrations7” for correctness
Page 8, line 12, “Yr1” should be defined for its first usage
Page 10, lines 15 and 18 do not contain appropriate numerations for the references 
Appropriate correction is required.
Claim Objections
2)	Claims 4 and 11 are objected to because of the following informalities:  
Claim 4, line 2, “the nerve” should read “a nerve” for continuity and clarity
Claim 11, line 2, “a)” should read “(a)” for continuity
Claim 11, line 4, “b)” should read “(b)” for continuity
Claim 11, line 4, “system; and” should read “system;” for grammatical correctness
  Appropriate correction is required.
Claim Interpretation
3)	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4)	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5)	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6)	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “drug-delivery element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9)	Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashe et al. (U.S. PGPUB 20190366079), hereinafter Ashe.
	Regarding claim 1, Ashe teaches a drug delivery and monitoring device (as shown in Fig. 1A) comprising: 
a nerve-stimulating element (108 as shown in Annotated Fig. 1A) comprising a first electrode, wherein the first electrode is configured to deliver an electric stimulus [Paragraphs 0061, 0063, and 0071];
a recording element (108 as shown in Annotated Fig. 1A; and 3C; 116) comprising a second electrode, wherein the second electrode is configured to detect a compound action potential [Paragraph 0062]; and
a drug-delivery element (Fig. 1A; 104) [Paragraph 0007] located between the nerve-stimulating element [Paragraph 0074].

    PNG
    media_image1.png
    410
    358
    media_image1.png
    Greyscale

Annotated Fig. 1A
	Regarding claim 2, Ashe teaches the device of claim 1, wherein said drug-delivery element comprises one or more of a suture guide, a drug output, a drug input, and a drug reservoir (Fig. 1A; 104). Examiner interprets the drug-delivery element 104 to be a drug reservoir due to the element holding an amount of drug [Paragraph 0007].
	Regarding claim 6, Ashe teaches the device of claim 1, further comprising a positioning element (Fig. 1A; 104) [Paragraph 0074].
	
Claim Rejections - 35 USC § 103
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12)	Claims 1-2 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Faltys et al. (U.S. PGPUB 20170197076), hereinafter Faltys.
Regarding claim 1, Faltys teaches a drug delivery and monitoring device (Fig. 1A; 100) comprising: 
a nerve-stimulating element (110 as shown in Annotated Fig. 1A) comprising a first electrode, wherein the first electrode is configured to deliver an electric stimulus [Paragraph 0081];
a recording element (110 as shown in Annotated Fig. 1A) comprising a second electrode, wherein the second electrode is configured to detect a compound action potential [Paragraph 0086-0087]; (Examiner interprets 110 as being capable of being a recording element, as Paragraph 0086 states that “the drug delivery controller may include input from one or more electrodes”, 
a drug-delivery element (Fig. 1A; 133; Fig. 1D; 142) [Paragraphs 0081 and 0084].

    PNG
    media_image2.png
    436
    418
    media_image2.png
    Greyscale

Annotated Fig. 1A
However, Faltys does not explicitly teach wherein the drug-delivery element is located between the nerve-stimulating element and the recording element.
	Faltys further teaches that the drug-delivery element may be held in the same one or more pouches where the nerve-stimulating element and recording element are held [Paragraph 0081]. Therefore, Examiner interprets the drug-delivery element to be capable of being placed between the nerve-stimulating element and the recording element, such as the various electrodes 110 positioned according to Fig. 1A. 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) (MPEP 2144.04 VI.C.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Faltys to locate the drug-delivery element between the nerve-stimulating element and the recording element. Doing so would have been obvious via design choice.
	Regarding claim 2, Faltys teaches the device of claim 1, wherein said drug-delivery element comprises one or more of a suture guide (Fig. 4; 118), a drug output (Fig. 1A; 133), a drug input, and a drug reservoir (Fig. 1D; 142).
Regarding claim 6, Faltys teaches the device of claim 1, further comprising a positioning element (Fig. 1A; 104) for securing the device to a nerve (Fig. 1A; 102).
Regarding claim 7, Faltys teaches a system, comprising:
the device of claim 1; and
a computer device (Fig. 1A; 108 and “controller” of [Paragraph 0084]) configured to record compound action potentials, make calculations based thereon, and control said drug-delivery element [Paragraphs 0084 and 0086] (Examiner interprets the computer device to be capable of recording compound action potentials and making calculations based thereon due to the controller including “input from one or more electrodes” and being able to “trigger release of drug” based on a particular threshold compared to the input).

Regarding claim 9, Faltys teaches the system of claim 8, wherein a level of anesthesia [Paragraph 0084] is adjusted to keep the compound action potentials below a threshold level [Paragraph 0086].
Regarding claim 10, Faltys teaches the system of claim 9. However, Faltys fails to explicitly state that said threshold level is 0.1 V.
While the instant disclosure submitted by Applicant describes the parameter of threshold level, it fails to describe the threshold level as contributing to an unexpected result to the system. As such, this parameter is considered to be a matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the limitation of threshold level (specifically being 0.1 V) would be dependent on the actual application of the system, and thus would be a design choice of the actual application.
Regarding claim 11, Faltys teaches a method of delivery a regional drug to a subject, comprising:
contacting a nerve (Fig. 1A; 102) of the subject with the drug delivery and monitoring device (Fig. 1A; 100) of the system of claim 7;
delivering the drug to the nerve using said system [Paragraph 0086]; and
monitoring compound action potentials [Paragraphs 0081 and 0086]. However, Faltys fails to explicitly teach:
adjusting a level of the drug delivered to the nerve based on said compound action potentials.
Faltys teaches within a further embodiment adjusting a level of the drug delivered to the nerve based on compound action potentials [Paragraph 0115]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faltys to include adjusting a level of the drug delivered based on said compound action potentials, as taught within a further embodiment of Faltys. Doing so would have enabled the device to function in its intended manner.
Regarding claim 12, Faltys teaches the method of claim 11, wherein said drug is regional anesthesia [Paragraph 0084].
Regarding claim 13, Faltys teaches the method of claim 12, wherein said regional anesthesia is epidural, spinal, or peripheral nerve block [Paragraph 0124].
13)	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Faltys in view of Arndt (U.S. PGPUB 20070179508), hereinafter Arndt.
Regarding claims 3 and 4, Faltys teaches the device of claim 1, but fails to teach wherein said nerve-stimulating element comprises a stimulating echogenic needle.
Faltys further teaches within a separate embodiment that the nerve-stimulating element may be a stimulating needle [Paragraph 0110], and wherein said needle is configured to deliver an electrical current directly to a nerve [Paragraph 0113].

Arndt teaches a stimulating echogenic needle used for blocking a nerve and nerve stimulation [Paragraph 0003].
It would have been obvious to one of ordinary skill in the art to have modified the modified device of Faltys to have specifically a stimulating echogenic needle, as taught by Arndt. Doing so would allow for view of the needle during placement of the device with ultrasound to ensure the needle between the needle and chosen nerve to be blocked, rending greater precision of the procedure, as taught by Arndt [Paragraphs 0012-0015].
Regarding claim 5, Faltys in view of Arndt teaches the device of claim 4. However, Faltys in view of Arndt fails to teach wherein said electrical current is between 1 and 10 amps. 
While the instant disclosure submitted by Applicant describes the parameter of the electrical current, it fails to describe the current as contributing to an unexpected result to the system. As such, this parameter is considered to be a matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to 
Conclusion
14)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783